Exhibit 10.2

MasterCard Worldwide

Human Resources

2000 Purchase Street

Purchase, NY 10577-2509

tel 1-914-249-2000

www.mastercard.com

Strictly Personal and Confidential

June 15, 2009

Mr. Ajaypal Banga

Dear Mr. Banga,

We are pleased to confirm a MasterCard International Incorporated (“MasterCard”)
offer of employment to you for the position of President and Chief Operating
Officer, reporting to the Chief Executive Officer, Robert W. Selander, on the
terms and conditions summarized below. This position has the responsibility for
the key business operations, specifically International Markets, US Markets,
Global Products and Solutions and Global Technology and Operations. The position
is part of the Executive Management Committee and is based in Purchase, New
York. MasterCard anticipates expanding your responsibilities and providing you
with career growth. We expect that your employment will commence no later than
October 1, 2009.

This position offers a salary calculated on an annualized basis of USD $800,000,
less lawful deductions. Subject to the following terms, you will also receive a
sign-on bonus of USD $4,200,000, (less lawful deductions), payable in two equal
lump sum installments of $2,100,000. The first installment will be paid to you
within thirty (30) days of the date you commence employment with MasterCard. The
remaining installment will be paid to you in 2010, not later than thirty
(30) days after the first anniversary of the date on which your employment
commenced, contingent upon your continued performance of services for MasterCard
through that date; provided however; in the event your employment terminates
pursuant to Section 5.1.5(e) of the attached proposed employment agreement prior
to payment of the remaining installment, you shall be nevertheless entitled to
receive such remaining installment when it would be otherwise payable. You will
be obligated to return to the Company the net amount received by you in
connection with the first installment of your sign-on bonus, within thirty
(30) days of the occurrence of either of the following events: 1) your
employment is terminated for “Cause” as defined in Section 5.1.2 of the attached
proposed employment agreement within twelve (12) months of the date you commence
employment with MasterCard; or 2) you voluntarily resign your employment
pursuant to Section 5.1.6 of the attached proposed employment agreement prior to
the time that the Company has made a decision concerning your potential
appointment to the position of CEO of the Company. You will be obligated to
return to the Company the net amount received by you in connection with the
second installment of your sign-on bonus, within (30) days of occurrence of
either of the following events: 1) your employment is



--------------------------------------------------------------------------------

Mr. Ajaypal Banga

June 15, 2009

Page 2

 

terminated for “Cause” as defined in Section 5.1.2 of the attached proposed
employment agreement within twelve (12) months of the date you receive the
second installment; or 2) you voluntarily resign your employment pursuant to
Section 5.1.6 of the attached proposed employment agreement within twelve
(12) months of the date you receive the second installment.

You will be eligible to participate in MasterCard’s annual incentive program
(the “bonus program”) in accordance with its terms. This bonus program is based
on corporate, business unit and individual performance. Your target pay out will
be 150% (range 0% - 375%) of base salary. Bonus amounts are based upon an
assessment of results against established performance goals. This assessment is
made in the sole discretion of senior management and the Human Resources and
Compensation Committee of the Board of Directors. Receipt of any bonus payment
is at the discretion of the Human Resources and Compensation Committee. Your
bonus opportunity for 2009 will not be prorated.

Subject to your execution of the attached Non-Competition and Non-Solicitation
Agreement, you will also be eligible to participate in the 2006 MasterCard Long
Term Incentive Plan (the “Plan”) in accordance with its terms. In 2009, you will
receive grants, pursuant to the terms and conditions of the standard award
agreements, with the following vesting schedule:

$4,900,000 in restricted stock units, contingent upon your continued service,
that vest as follows: twenty percent (20%) shall vest twelve (12) months after
the grant date; twenty percent (20%) shall vest twenty-four (24) months after
the grant date; and the balance of sixty percent (60%) vest thirty-six
(36) months after the grant date. Notwithstanding the foregoing, if you
terminate your employment for “Good Reason” under the circumstances described in
Section 5.1.5(e) of the attached proposed employment agreement, this grant of
restricted stock units shall continue to vest without regard to your termination
of employment and shall not be forfeited.

You will receive a stock option grant of shares valued at $2,400,000 in
accordance with MasterCard’s granting policies that vests, contingent upon your
continued service, as follows: the first one-third of this grant shall vest six
(6) months after the grant date; the second one-third shall vest eighteen
(18) months after the grant date; and the final one-third shall vest thirty
(30) months after the grant date. Should you terminate your employment after any
or all of your options have vested, but prior to your becoming retirement
eligible in accordance with the terms of the Plan, you will have 120 days
following your termination date to exercise the vested options.

You will also receive a 2010 standard award under the Plan, pursuant to the
terms and conditions of the standard award agreements, valued at $4,400,000 that
is expected to be equally split between non-qualified stock options and
performance stock units (at the discretion of the Human Resources and
Compensation Committee). Currently, options vest ratably over four years, while
the stock units vest after three years. The valuation of stock options and stock
units shall be determined in accordance with the Plan and applicable MasterCard
policy. Future participation in the Plan is solely at the discretion of
management and contingent upon Human Resources and Compensation Committee
approval.



--------------------------------------------------------------------------------

Mr. Ajaypal Banga

June 15, 2009

Page 3

 

For 2009 you will also be provided with a cash allowance of $35,000 (less lawful
deductions), payable as soon as practicable after the date you commence
employment. For 2010, you will be provided with an annual cash allowance of
$35,000 (less lawful deductions) payable in a lump sum, in January 2010, in lieu
of any executive perquisites. These payments are intended to provide you with
complete flexibility to use the funds at your discretion. This allowance is
subject to review on an annual basis by the Human Resources and Compensation
Committee, and may be modified or eliminated, based on competitive assessment.

After you have provided service to MasterCard for a period of one year, you will
be eligible to participate in the US Profit Sharing Program in accordance with
its terms. The Profit Sharing Program may result, depending on MasterCard’s
financial performance for the year, in an annual payment ranging from 0-10% of
your base salary for the portion of 2010 you are eligible to participate in the
Program.

MasterCard will offer you assistance in shipping any personal effects to the
United States, if required from your current work locations in New York and Hong
Kong, in accordance with MasterCard’s relocation policy. Additionally,
MasterCard offers an extensive benefits package. A summary of our plans is
enclosed for your information. Benefits are provided in accordance with the
terms of the plan documents. In your position, you initially will be eligible
for four (4) weeks vacation and five (5) personal days, pro-rated for your
period of service during your first calendar year of employment.

Due to the nature of your position, you will be deemed an “access employee”
pursuant to the Company’s “Policies and Procedures for Trading in Securities of
MasterCard Incorporated by Directors, Executive Officers and Access Employees,”
a copy of which is attached. Please review this policy carefully as it strictly
governs all trading activity by you and certain members of your family in
securities of MasterCard Incorporated and its subsidiaries. Additionally, you
will be a Section 16 officer as defined by the Securities and Exchange
Commission of the United States.

This offer is contingent upon our completing a satisfactory check of academic,
business and other references and your execution of the attached Non-Disclosure
Agreement and Assignment. In compliance with United States’ law, you will be
required to show proof that you are authorized to work in the United States.
Please note that all new employees must take a pre-employment drug screening as
a condition of employment. This offer of employment also is contingent upon your
representation to MasterCard that no agreement, commitment, arrangement or
understanding (whether oral or written), in any way conflicts with or limits
your ability to commence employment or perform fully your job duties with
MasterCard. You represent and agree that to the maximum extent required by law
or contract (i) you have not taken and will not take, and/or will return or
(with the consent of your former employer) destroy without retaining copies, all
proprietary and confidential materials of your former employer; (ii) you will
not use any confidential, proprietary or trade secret information in violation
of any contractual or common law obligation to your former employer; and,
(iii) you will not violate any legal, contractual or other obligation to your
prior employer(s).

It is anticipated that you will enter into an employment agreement with
MasterCard in the form attached hereto. MasterCard will then announce that you
are joining the Company.



--------------------------------------------------------------------------------

Mr. Ajaypal Banga

June 15, 2009

Page 4

 

We look forward to your joining MasterCard. We welcome your experience and
leadership and trust that you will find the position both professionally
challenging and rewarding with career growth. As confirmation of your acceptance
of our offer, please sign this offer letter below and return it to me in the
enclosed envelope.

Should you have any questions, I am available at (914) 249-3956.

 

Sincerely,

/s/ Stephanie Voquer

Stephanie Voquer Chief Human Resources Officer

I hereby accept this offer of employment based upon the above stated terms and
conditions.

 

Signature  

/s/ Ajaypal Banga

   

June 15, 2009

  Ajaypal Banga     Date

Attachments:

 

  •  

Policies and Procedures for Trading in Securities of MasterCard Incorporated by
Directors, Executive Officers and Access Employees

 

  •  

MasterCard Incorporated Long Term Incentive Plan Non-Competition and
Non-Solicitation Agreement

 

  •  

MasterCard Worldwide Non-Disclosure Agreement and Assignment

 

  •  

US Benefits Overview

 

  •  

Proposed Employment Agreement